IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 97-41509
                         Conference Calendar



GERALD GLEN SHED,

                                          Plaintiff-Appellant,

versus

DOYLE MCLVANEY ET AL.,

                                          Defendants-Appellees.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. G-96-CV-523
                        - - - - - - - - - -
                           June 16, 1998
Before DAVIS, PARKER, and DENNIS, Circuit Judges.

PER CURIAM:*

     Gerald Glen Shed, Texas prisoner # 658933, appeals the

district court’s 28 U.S.C. § 1915(e)(2) dismissal as frivolous of

his pro se, in forma pauperis civil rights lawsuit, pursuant to

42 U.S.C. § 1983.   Shed’s sole argument on appeal is that being

forced to work even though he was never sentenced to hard labor

subjects him to involuntary servitude in violation of the

Thirteenth Amendment.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 97-41509
                                -2-

     Shed acknowledges in his complaint that he may choose not to

work but will lose good-time and work-time credits if he so

chooses.   Because he has a choice in refusing to work, albeit a

“painful” one, Shed’s Thirteenth-Amendment claim is meritless.

See Watson v. Graves, 909 F.2d 1549, 1552 (5th Cir. 1990).    His

appeal is therefore dismissed as frivolous.   See Howard v. King,

707 F.2d 215, 219-20 (5th Cir. 1983); 5th Cir. R. 42.2.

     Shed is cautioned that any future frivolous appeals or

pleadings filed by him or on his behalf will invite the

imposition of sanctions.   He should therefore review any pending

appeals to ensure that they do not raise arguments that are

frivolous.

     APPEAL DISMISSED; SANCTIONS WARNING ISSUED.